Citation Nr: 0302085	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  95-34 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for low back pain with right S-1 radiculopathy.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination by the New York, New York 
Regional Office (RO).  Because the veteran's appeal involves 
the propriety of the initial rating assigned following a 
grant of service connection, the Board has characterized that 
issue in accordance with Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board will enter its finding below based on the evidence 
of record.  In that regard it is noted that the veteran 
failed to report for a scheduled VA examination in 2002.  
Since this case stems from the original claim, a 
determination will be based on the evidence of record.  See 
38 C.F.R. § 3.655 (2002)


FINDINGS OF FACT

1.  All available evidence that could be obtained was.  The 
veteran has failed to cooperate with the attempt to obtain 
more recent physical findings.  The disability will be rated 
on the evidence of record.

2.  The veteran's low back disorder is equivalent to moderate 
intervertebral disc syndrome with recurring attacks.  
Significant neurological findings, including absent ankle 
jerk have not been shown.  More than moderate limitation of 
motion is not shown.  Muscle spasm has not been reported.  
Incapacitation has not been shown.




CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but no more, 
for low back pain with right S-1 radiculopathy have been met 
based on the evidence of record.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, Part 4, 4.71a, Diagnostic 
Code 5293 (2002); 67 Fed. Reg. 54345-54349 (August 22, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been advised by the RO of 
the type of evidence lacking to demonstrate entitlement to a 
higher evaluation in the August 1994 rating decision; the 
July 1995 statement of the case; the April 1998 supplemental 
statement of the case; and the October 2002 supplemental 
statement of the case.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims files.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.  He was given the opportunity to appear and testify 
before a RO hearing officer and a Member of the Board to 
advance any and all arguments in favor of his claims, but 
declined to do so.  The veteran has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  The Board does not know of 
any additional relevant evidence, which is available.

Additionally, the veteran was afforded pertinent VA 
examinations in October 1993, and February 1997.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  As 
set forth in more detail below, the RO attempted to schedule 
the veteran for additional VA medical assessment in May 2002, 
for the purpose of obtaining an opinion as to the severity of 
his service-connected low back disability.  However, the 
veteran failed to report for the examination.

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the veteran 
also has an obligation to assist in the adjudication of his 
claim.  Id.  He must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination.  Olson v. Principi, 3 Vet. App. 480 
(1992).  In this case, the Board finds that, based on the 
failed attempt to provide the veteran complete examination, 
VA has done everything reasonably possible to assist him in 
this regard.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand 
would serve no useful purpose.  VA has satisfied its duties 
to inform and assist the veteran in this case.  Finally, 
there is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish his claim and has been provided sufficient 
opportunity to present evidence meeting those requirements.  
He has had the assistance of the RO to develop every possible 
source of evidence or information that might substantiate his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Therefore, the claim is ready for appellate review.

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2002).

Where a veteran, without good cause, fails to report for an 
examination in association with an original claim, the case 
will be decided on the evidence of record.  38 C.F.R. 
§ 3.655.  In this case, the veteran reported for two initial 
examinations but failed to report for a third during the 
extended appeal period.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden is upon VA to demonstrate 
that notice of the VA medical examination was sent to the 
claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  

It is noted that under the rating schedule for rating 
disabilities, (See 38 C.F.R. Part 4) that an intervertebral 
disc syndrome may be rated up to 60 percent disabling.  See 
38 C.F.R. § 4.71 Code 5293.  A 10 percent rating is assigned 
for mild impairment.  A 20 percent rating is assigned for 
moderate impairment with recurring attacks.  A 40 percent 
rating is assigned for severe impairment with recurring 
attacks and little intermittent relief.  Id.  As will be 
discussed below, ratings can also be assigned based on 
limitation of motion.  See Code 5295.

When examined in November 1993, the veteran complained of low 
back pain with some radiation into the right lower extremity.  
On examination, it was noted that there was some slight 
diminishment in the right ankle reflex when compared to the 
left.  There were complaints of pain with flexion to 82 
degrees, extension to 35 degrees, bilateral side bending to 
30 degrees, and bilateral rotation to 30 degrees.  The 
veteran denied numbness in the legs and there was no bladder 
or bowel impairment.  It was noted that there was some 
questionable decreased strength in the right quad muscles, 
but otherwise normal findings were reported.  No history of 
incapacitating attacks was recalled.  There was no sensory 
deficit.

A VA examination was conducted in February 1997.  Again, the 
veteran complained of back pain with radiation into the right 
lower extremity.  He also complained of some right lower 
extremity weakness.  He denied bowel and bladder pathology.  
He was not taking medications.  He worked as a help desk 
support agent for IBM.  There was no history of 
incapacitating episodes.  On examination, he had flexion of 
80 degrees, extension of 30 degrees, lateral flexion of 30 
degrees, and full lateral rotation, bilaterally.  There was 
tenderness to palpation.  There was no loss of sensation to 
pinprick over the right lower extremity and there was some 
giveway weakness.  The right ankle jerk was present but 
needed reinforcement to have "briskness" equal to the left.  
There was no evidence of calf or thigh muscle atrophy.

Outpatient records on file, to the extent pertinent reflect 
essentially similar findings regarding the back.

As noted elsewhere, an additional examination was scheduled 
in 2002.  The veteran failed, without good cause, to report 
for this examination.  It is also noted that the regulations 
for rating disc syndromes changed in August 2002, effective 
September 2002.  These regulations provide that after that 
date, ratings are on the basis of incapacitating episodes or 
on the basis of orthopedic and neurological findings.  Those 
provisions are not for application in this case as there is 
no medical evidence to evaluate after they became effective.  
They do not apply retroactively to the old findings.

Deciding the case on the evidence of record then, the Board 
concludes that a 20 percent rating but no more is warranted.  
There are symptoms of moderate intervertebral disc syndrome 
with recurring attacks.  There is some limitation of motion, 
that could be characterized as no more than moderate at most.  
There is no evidence of severe recurring attacks with little 
intermittent relief, and there is no evidence of muscle 
spasm, muscle atrophy or other findings listed under 
pronounced intervertebral disc syndrome.  As such, more the a 
20 percent rating is not warranted.

The 20 percent rating contemplates painful motion, and some 
minor neurological findings such as the radiating pain and 
slightly diminished ankle jerk.  There are not findings, 
however of greater pathology.  It is not shown that the 
appellant has lost time from work, and he has indicated that 
as of 1997 he was not taking any medication for pain.  This 
would contraindicate a finding of severe or pronounced 
impairment based on the evidence of record.

There might be a basis for a higher rating, and if the 
veteran thinks there is, he should indicate his willingness 
to report for a current examination.  Under the evidence on 
file, as noted, the Board concludes that a 20 percent rating 
is the highest warranted.  This contemplates, based on the 
available evidence any functional limitation due to pain (see 
DeLuca v. Brown, 8 Vet. App.202 (1995)), any neurological 
impairment, and the limitation of motion due to pain.  
Similar symptoms may not be rated under separate codes as 
this violates the provisions concerning pyramiding.  See 
38 C.F.R. § 4.14.

Finally, as the evidence of record is not so evenly balanced 
as to a further increase, there is no further application of 
the doctrine of reasonable doubt.  38 C.F.R. § 3.102.  It has 
been considered to the extent the current increase has been 
assigned.

In March 2002, the veteran and his representative were 
advised of the enactment of the Veterans Claims Assistance 
Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq., which 
redefined VA's obligations with respect to the duty to notify 
and the duty to assist.  Pursuant to the VCAA, the RO 
informed the veteran that a VA examination for his back 
disability had been requested and advised him that failure to 
report for a scheduled VA examination could have adverse 
consequences on his claim.  Neither the veteran nor his 
representative responded to this letter, and it was not 
returned as undeliverable by the U.S. Post Office.

The veteran was scheduled for VA examination in May 2002.  
The examination notice was sent to the veteran's most recent 
address of record.  The record does not reflect that the 
notice was returned by the U.S. Post Office as undeliverable.  
The veteran failed to either report for the examination or to 
reschedule it with the VA medical facility.  In October 2002, 
the veteran and his representative were furnished a 
supplemental statement of the case advising that the 
veteran's claim was denied in accordance with the provisions 
of 38 C.F.R. § 3.655(b) (2002).  The supplemental statement 
of the case was mailed to the veteran's address of record and 
was not returned as undeliverable.  Notwithstanding this, the 
veteran has made no attempt to follow up on his current claim 
or otherwise explain to the RO why he failed to report for 
the scheduled VA examination relevant to the claim.  

Therefore, the Board finds that additional efforts to 
schedule an examination would be futile.  In the absence of 
clear evidence to the contrary, the law presumes the 
regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for 
VA purposes is a written notice sent to the claimant's last 
address of record.  See 38 C.F.R. § 3.1(q) (2002).

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and the fact that the veteran 
has not contacted the RO or recently updated his address of 
record, the Board is satisfied that the veteran failed to 
report to the scheduled May 2002 VA examination without good 
cause.  Consequently, the veteran's claim for increased 
evaluation for low back pain with S-1 radiculopathy must be 
denied in compliance with the regulation.  38 C.F.R. § 3.655 
(2002).

As noted, as such time as the veteran thinks there has been 
an increase in his pathology he may provide evidence thereof, 
or indicate a willingness to report for an examination.



ORDER

Entitlement to an initial increased evaluation of 20 percent, 
but no more, for low back pain with S-1 radiculopathy is 
granted, based on the evidence of record, subject to the law 
and regulations governing the award of monetary benefits.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

